DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by over Bezzi et al (Pub No. US 2015/0007249, hereinafter Bezzi).

With respect to claim 1, Bezzi discloses a computer-implemented method for providing access to data in a database system that stores sensitive data (Abstract), the method comprising: 
receiving, by a database system, a view command for creating a view to display anonymized data in response to one or more queries to the database system ( a view command may be interpreted as merely a command, instruction or configuration, [0029], [0032], [0036], [0058], [0062-0063]: receive  a view commend—such as. a SQL statement, procedure, a view --for creating a view to display anonymized data in response to a query), the view command comprising a view name, a table, a set of columns of the table, an anonymization type, a set of static parameters, and, for a sub-set of columns of the table, one or more sets of column-specific parameters, each set of column-specific parameters being specific to anonymization of data of a respective column of the table included in the sub-set of columns ([0029-0030]], [0032], [0036-0039], [0058]: the view commands-such as a SQL statement or procedure, e.g. CREATE View—contains a view name, a set of columns, anonymization type, parameters etc. features that are configured to specifically anonymized column data in accordance to the parameters, including the column specific parameters, including changing specific type of data in a specific manner as instructed by the code/statement); 
storing, by the database system, the view command within the database system ([0032], [0036], [0039], [0048], [0063],: store the commend within the system, such that a view, table or procedure may be selected); and 
receiving, by the database system, a query comprising a select command from the view ([0036], [0047], Fig 1: receive a query) , and in response: 
providing a data set comprising data from each column in the sub-set of columns ([0028], [0036], [0067], Fig 1: provide a result data set comprises data from each respective columns), 
receiving an anonymized data set comprising anonymized data that is generated from the data set using the anonymization type, the static parameters, and the sets of column-specific parameters ([0032-0033], p0036], [0040], [0048], Fig 1-3: receive an anonymized data set with anonymized data that is generated from the result data set using the anonymization type, parameters and column specific parameters as set forth by the anonymization policy), and
providing the view as a virtual table that is at least partially populated with the anonymized data set in respective columns for display to a user that submitted the query ([0029-0030], [0039], [0052], [0057], [0063]: provide the view as a virtual table that is partially populated the anonymized and being stored in the temporary data store for display to a user).

With respect to claim 8, Bezzi discloses a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for providing access to data in a database system that stores sensitive data (Abstract, Fig 4), the operations comprising: 
receiving, by a database system, a view command for creating a view to display anonymized data in response to one or more queries to the database system ( a view command may be interpreted as merely a command, instruction or configuration, [0029], [0032], [0036], [0058], [0062-0063]: receive  a view commend—such as. a SQL statement, procedure, a view --for creating a view to display anonymized data in response to a query), the view command comprising a view name, a table, a set of columns of the table, an anonymization type, a set of static parameters, and, for a sub-set of columns of the table, one or more sets of column-specific parameters, each set of column-specific parameters being specific to anonymization of data of a respective column of the table included in the sub-set of columns ([0029-0030]], [0032], [0036-0039], [0058]: the view commands-such as a SQL statement or procedure, e.g. CREATE View—contains a view name, a set of columns, anonymization type, parameters etc. features that are configured to specifically anonymized column data in accordance to the parameters, including the column specific parameters, including changing specific type of data in a specific manner as instructed by the code/statement);
storing, by the database system, the view command within the database system ([0032], [0036], [0039], [0048], [0063],: store the commend within the system, such that a view, table or procedure may be selected); and 
receiving, by the database system, a query comprising a select command from the view ([0036], [0047], Fig 1: receive a query) , and in response: 
providing a data set comprising data from each column in the sub-set of columns ([0028], [0036], [0067], Fig 1: provide a result data set comprises data from each respective columns), 
receiving an anonymized data set comprising anonymized data that is generated from the data set using the anonymization type, the static parameters, and the sets of column-specific parameters ([0032-0033], p0036], [0040], [0048], Fig 1-3: receive an anonymized data set with anonymized data that is generated from the result data set using the anonymization type, parameters and column specific parameters as set forth by the anonymization policy), and
providing the view as a virtual table that is at least partially populated with the anonymized data set in respective columns for display to a user that submitted the query ([0029-0030], [0039], [0052], [0057], [0063]: provide the view as a virtual table that is partially populated the anonymized and being stored in the temporary data store for display to a user).

With respect to claim 15, Bezzi discloses a system (Abstract), comprising: 
one or more computers (Fig 4); and 
(Fig 4), the operations comprising: 
receiving, by a database system, a view command for creating a view to display anonymized data in response to one or more queries to the database system ( a view command may be interpreted as merely a command, instruction or configuration, [0029], [0032], [0036], [0058], [0062-0063]: receive  a view commend—such as. a SQL statement, procedure, a view --for creating a view to display anonymized data in response to a query), the view command comprising a view name, a table, a set of columns of the table, an anonymization type, a set of static parameters, and, for a sub-set of columns of the table, one or more sets of column-specific parameters, each set of column-specific parameters being specific to anonymization of data of a respective column of the table included in the sub-set of columns ([0029-0030]], [0032], [0036-0039], [0058]: the view commands-such as a SQL statement or procedure, e.g. CREATE View—contains a view name, a set of columns, anonymization type, parameters etc. features that are configured to specifically anonymized column data in accordance to the parameters, including the column specific parameters, including changing specific type of data in a specific manner as instructed by the code/statement);
storing, by the database system, the view command within the database system ([0032], [0036], [0039], [0048], [0063],: store the commend within the system, such that a view, table or procedure may be selected); and 
receiving, by the database system, a query comprising a select command from the view ([0036], [0047], Fig 1: receive a query) , and in response: 
([0028], [0036], [0067], Fig 1: provide a result data set comprises data from each respective columns), 
receiving an anonymized data set comprising anonymized data that is generated from the data set using the anonymization type, the static parameters, and the sets of column-specific parameters ([0032-0033], p0036], [0040], [0048], Fig 1-3: receive an anonymized data set with anonymized data that is generated from the result data set using the anonymization type, parameters and column specific parameters as set forth by the anonymization policy), and
providing the view as a virtual table that is at least partially populated with the anonymized data set in respective columns for display to a user that submitted the query ([0029-0030], [0039], [0052], [0057], [0063]: provide the view as a virtual table that is partially populated the anonymized and being stored in the temporary data store for display to a user).

With respect to claims 2, 9 and 16, Bezzi further discloses wherein the virtual table is at least partially populated with non-anonymized data from at least one column of the table, the at least one column being absent from the sub-set of columns of the table (it appears that the limitations are directed non-functional descriptive material for describing the virtual table and do impact the functionality of the claims; [0032], [0036-0040], [0043]. [0048]: the populated table includes non-anonymized data, which are not subject for anonymization, hence being absent from the subset of columns that are subject to anonymization).
With respect to claims 3, 10 and 17, Bezzi further discloses wherein at least one set of column-specific parameters defines a hierarchy for generalizing data of a respective column ([0017], [0024-0025], [0032-0033], [0051]: the parameters defines a an arrangement that corresponds to a hierarchy for generalizing data, such as assign a range).
With respect to claims 4, 11 and 18, Bezzi further discloses wherein at least one set of column-specific parameters defines a suppression symbol for replacing a data value for anonymization ([0017], [0024-0025], [0032-0033], [0051]: the parameters defines a suppression symbol to replace a data value, e.g. .replacing name).
With respect to claims 5, 12 and 19, Bezzi further discloses wherein the anonymization type comprises one of k-Anonymity and l-Diversity and the static parameters comprise a minimum group size and a loss ([0022], [0041-0043]]: the types includes and not limited to k-Anonymity, l-Diversity, parameters).
With respect to claims 6, 13 and 20, Bezzi further discloses wherein the anonymization type comprises one of k-Anonymity, l-Diversity, and Differential Privacy, and the static parameters define a data change strategy ([0022], [0041-0043]]: the types includes and not limited to k-Anonymity, l-Diversity, parameters).
With respect to claims 7 and 14, Bezzi further discloses wherein the anonymization type comprises one of k-Anonymity, l-Diversity, and Differential Privacy, and the sets of column-specific parameters identify a column of the sub-set of columns as a sequence column ([0022], [0041-0043]]: the types includes and not limited to k-Anonymity, l-Diversity, parameters).

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168